Case 20-20081-TLM       Doc 34     Filed 03/31/20 Entered 03/31/20 19:02:57            Desc Main
                                  Document      Page 1 of 3




D. Blair Clark, ISB No. 1367
LAW OFFICE OF D. BLAIR CLARK PC
1509 Tyrell Lane, Suite 180
Boise, ID 83706
Phone: (208) 475-2050
Fax: (208) 475-2055
Email: dbc@dbclarklaw.com
Attorneys for Debtors

                        UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

     In re:                                               Case No. 20-20081-TLM

     IDC ENTERPRISES, INC., an Idaho                      Chapter 11
     corporation



     Debtors.


                  STATUS REPORT FROM DEBTOR-IN-POSSESSION

       COMES NOW the debtor and debtor in possession herein (the ADebtor@) and submits this

Status Report as directed by the Court in its Notice of Hearing and Order, Docket 9:

         a. The efforts Debtor has taken and will undertake to attain a consensual plan of
reorganization. Debtor frankly has not had the necessary information to do so. The books of
the company are out of date by probably a year. Moreover, the information in such books is
likely incomplete or incorrect, or both, for some time. Debtor’s prior accountant did not
maintain the company’s Quickbooks file up to date. When Debtor terminated them, he had a
private bookkeeper in Grangeville try and keep the Quickbooks current and up to date.
However, when Debtor took the files to an accountant in Lewiston to do the tax returns, the
Debtor was advised that the books were incorrectly prepared, were far from current, and needed
to be redone or repaired. That firm does not do this sort of work. Debtor’s counsel had a
similar situation with a prior case in the District of Oregon, and used a Boise bookkeeper/tax
preparer to resolve the issues, which she did. The corrected records were used to formulate a
successful Chapter 11 Plan in that case. Counsel has discussed this matter with her, and she is
willing to do this project. Her rate is only $30 per hour. An application for her employment
 STATUS REPORT FROM DEBTOR-IN-POSSESSION--Page 1
Case 20-20081-TLM        Doc 34     Filed 03/31/20 Entered 03/31/20 19:02:57             Desc Main
                                   Document      Page 2 of 3




is prepared and waiting her signature; Debtor signed it last evening.

        b. Whether Debtor anticipates a “cramdown” of any secured interest(s). Not at this
time. There is a dispute between Debtor and Bank of the Pacific over the extent of the bank’s
security interest, which may require an adversary proceeding.

         c. The time period Debtor anticipates it will commit to pay its disposable income to
creditors under a plan.    Debtor is in the logging business, which is similar to agricultural in
that it is seasonal and pays intermittently. Debtor’s proposed Plan will likely be based on
annual payments; this was discussed with the Trustee on this date.

        d. The estimated amount of disposable income Debtor anticipates it will distribute to
creditors over the life of the plan and the source of such income. Income will come from
logging jobs to be done, and from collection of receivables from projects in Alaska for Viking
Lumber. This latter collection will undoubtedly take an adversary proceeding to resolve.
Debtor will most likely propose a 100% plan.

       e. The results of Debtor’s liquidation analysis. The liquidation analysis per the
schedules, using Debtor’s estimate of values (which are based on sales of logging equipment to
logging contractors on a private party basis) will warrant a 100% plan.

       f. Whether Debtor believes it will file a plan within 90 days as required by 11 USC
§1189(b). Debtor could probably file a Plan within that time period, but counsel is frankly
unsure if the books and records will be resolved in sufficient time to do so.

       Dated this 30th day of March, 2020.



                                                      LAW OFFICE OF D. BLAIR CLARK, PC


                                                           /s/ D Blair Clark
                                                              D. Blair Clark




 STATUS REPORT FROM DEBTOR-IN-POSSESSION--Page 2
Case 20-20081-TLM       Doc 34      Filed 03/31/20 Entered 03/31/20 19:02:57         Desc Main
                                   Document      Page 3 of 3




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 30th day of March, 2020, I served a true and correct
copy of the foregoing electronically through the CM/ECF system, which caused the following
parties or counsel to be served by electronic means, as more fully reflected on the Notice of
Electronic Filing:

       US Trustee

       Gary L. Rainsdon, Trustee

       Sheila Schwager, for Bank of the Pacific

       Jason Lunders, for Debtor (via email)




                                                       /s/ D Blair Clark
                                                   D. Blair Clark




 STATUS REPORT FROM DEBTOR-IN-POSSESSION--Page 3
